Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 1 of 35 PageID #: 302




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 MARLON DIAZ and ELMER SANDOVAL,
 on behalf of themselves, individually, and on
 behalf of all others similarly-situated,

                                   Plaintiffs,
                                                                        REPORT AND
                                                                    RECOMMENDATION
                       -against-
                                                                    19 CV 4321 (DLI) (CLP)
 KC PLUMBING, LLC, and KOLBE
 COTO-CRUZ, individually,

                                    Defendants.
 ----------------------------------------------------------X

 POLLAK, Chief United States Magistrate Judge:

          On July 26, 2019, plaintiff Marlon Diaz (“Diaz”) commenced this action against KC

 Plumbing, LLC (“KC”) and Kolbe Coto-Cruz (“Coto-Cruz”) (together, “defendants”), seeking

 damages for unpaid overtime wages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

 201, et seq., and the New York Labor Law (“NYLL”) § 650, et seq., N.Y. Comp. Codes R. &

 Regs. tit. 12 (“NYCRR”) § 142-2.2, and violations of the wage notice and wage statement

 requirements, pursuant to NYLL §§ 195(1) and 195(3). Plaintiff Diaz also asserted claims under

 the anti-retaliation provisions of the FLSA, 29 U.S.C. § 215(a)(3), and NYLL § 215. On the

 same day that Diaz filed his Complaint, plaintiff Elmer Sandoval (“Sandoval”) filed an opt-in

 form and joined the action, with the exception of Diaz’s retaliation claims. On December 4,

 2019, plaintiff Sandoval was named as a plaintiff through the filing of an Amended Complaint.

 (Duffy Decl.,1 Ex. F).




          1
        Citations to “Duffy Decl.” refer to the Declaration of Caitlin Duffy, Esq. In Support of Order To
 Show Cause For Default Judgment and Damages, dated May 11, 2020.


                                                          1
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 2 of 35 PageID #: 303




         Despite proper service,2 defendants failed to file an answer or respond to the Complaint

 and on February 27, 2020, the Clerk of Court issued a Certificate of Default against the

 defendants. (Duffy Decl. ¶¶ 19, 21, Ex. J). By Notice of Motion dated May 11, 2020, plaintiffs

 moved for default judgment. The motion was referred to the undersigned on May 12, 2020.

         For the reasons set forth below, it is respectfully recommended that plaintiffs be awarded

 damages in the amount of $207,648.06.



                                 FACTUAL BACKGROUND

         Plaintiffs allege that defendant KC is a New York limited liability corporation that

 operates a plumbing business based out of Jamaica, Queens. (Am. Compl. ¶¶ 10, 16).

 Defendant Coto-Cruz is alleged to be the day-to-day manager and overseer of KC, responsible

 for all matters relating to employees’ rates and methods of pay and hours worked, with the power

 to hire and fire KC’s employees. (Id. ¶¶ 11, 17). Plaintiffs allege that KC’s qualifying annual

 business exceeded $500,000 and that its employees are engaged in interstate commerce in that

 they use goods, equipment, and materials, such as pipes and tools, which originate in states

 outside of New York. (Id. ¶ 12).

             Plaintiff Diaz was employed to work as a plumber for KC from in or around October

 2016 until May 5, 2018. (Id. ¶ 18). His duties included installing and repairing plumbing at

 residential and commercial job sites located in Manhattan, Long Island City, and Brooklyn. (Id.)


         2
           Service of the Amended Complaint (“Am. Compl.”) was effected on KC and on Coto-Cruz on
 December 18, 2019, by service upon a person of suitable age and discretion at 163-24 89th Avenue,
 Apartment 7D, Jamaica, N.Y. 11432, which is Coto-Cruz’s dwelling and the address for service of
 process on KC, designated with the New York State Department of State, Division of Corporations.
 (Duffy Decl. ¶¶ 13, 14, Exs. G, H). Copies were also mailed to that address on December 19, 2019. (Id.)
 Both KC and Coto-Cruz had been previously served with the original summons and Complaint through
 service on the designated corporate agent and personal service at Coto-Cruz’s dwelling place. (See id. ¶¶
 8, 9, Exs. C, D).

                                                     2
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 3 of 35 PageID #: 304




 Diaz alleges that throughout his employment, he was required to work six days per week. (Id. ¶

 19). He claims that from the beginning of his employment until the end of December 2017, he

 worked from Monday through Saturday from 7:00 a.m. until 5:00 p.m. with an uninterrupted

 thirty-minute break. (Id.) As part of his duties, Diaz was required to drive the company van back

 to Coto-Cruz’s residence in Jamaica, N.Y., typically arriving there at 6:30 p.m. (Id.) He also

 claims that approximately six times per month, he was required to work a night shift until

 approximately 10:30 p.m., with an additional uninterrupted break of thirty minutes. (Id.)

        Thus, from the beginning of his employment in October 2016 until the end of December

 2017, plaintiff Diaz claims to have worked between 66 and 70 and ½ hours per week. (Id.)

 Plaintiff claims that he was paid at his regular hourly rate of $25.00 per hour for all hours

 worked, including hours worked over 40 in a week, except that defendants did not pay him at all

 for the time spent driving the van back to Coto-Cruz’s residence. (Id. ¶¶ 20, 21).

        Beginning in January 2018 through the termination of his employment on May 5, 2018,

 Diaz claims that he was required to work six days a week, Monday through Saturday, from 7:00

 a.m. to 3:30 p.m., with a thirty-minute break. (Id. ¶ 22). He was still required to return the van to

 Coto-Cruz’s residence, generally arriving at 5:00 p.m. (Id.) During this period, he continued to

 have to work night shifts approximately six times a month. (Id.) During this time period, Diaz

 was compensated at the rate of $30.00 an hour for the first 40 hours, with nothing paid for the

 hours in excess of 40 in a workweek. (Id. ¶¶ 23, 24).

        In or about late April or early May 2018, Diaz complained to Coto-Cruz that he was not

 being compensated for his overtime hours or for the time spent returning the van to Coto-Cruz’s

 residence. (Id. ¶ 25). Plaintiff alleges that on May 5, 2018, mere days after registering the

 complaint, Diaz was terminated without explanation. (Id. ¶ 26).



                                                   3
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 4 of 35 PageID #: 305




        Plaintiff Sandoval was employed as a plumber from in or around October 2016 until

 March 4, 2018, with the same duties as those performed by Diaz. (Id. ¶¶ 27, 28). Sandoval

 claims that he was required to work six days per week, working Monday through Saturday from

 7:00 a.m. to 5:00 p.m., with uninterrupted thirty-minute breaks. (Id.) From the beginning of his

 employment until the end of December 2017, Sandoval was required to work 57 hours per week.

 (Id. ¶ 28). In exchange for his work, Sandoval was compensated at the rate of $20.00 per hour for

 all hours worked, including those worked over 40 in a week. (Id. ¶¶ 28, 29).

        From January 2018 until his termination on March 4, 2018, Sandoval worked six days per

 week, Monday through Saturday from 7:00 a.m. to 3:30 p.m., receiving $20.00 per hour for the

 first 40 hours worked and nothing for any hours over 40. (Id. ¶¶ 31-33).

        Plaintiffs also allege that from the beginning of their employment until the end of

 December 2017, defendants paid them weekly, partly by business check and partly on a personal

 check from Coto-Cruz’s personal account. (Id. ¶¶ 34, 35). From January 2018 until the end of

 their employment, plaintiffs were paid solely on a business check. (Id. ¶ 35). Plaintiffs claim

 that throughout their employment, they never received a wage statement that accurately reflected

 the amount of hours worked, their regular rate of pay, or overtime rate of pay. (Id. ¶¶ 36, 37).

 Moreover, plaintiffs never received any wage notice at the time of hire. (Id. ¶ 38).

        In the Amended Complaint, plaintiffs assert causes of action for failing to pay overtime

 wages under Federal and State law (First and Second Causes of Action); failure to furnish proper

 wages statements in violation of the NYLL (Third Cause of Action); and failure to furnish proper

 wage notices in violation of the NYLL (Fourth Cause of Action). Plaintiff Diaz brings separate

 claims of retaliation under the FLSA and NYLL. (Fifth and Sixth Causes of Action).

        Plaintiffs seek damages in the form of unpaid wages, liquidated damages, interest,



                                                  4
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 5 of 35 PageID #: 306




 attorneys’ fees and costs, and damages sustained by Diaz as a result of the unlawful retaliatory

 termination. On May 12, 2020, the matter was referred to the undersigned by the Honorable Dora

 L. Irizarry to prepare a Report and Recommendation as to damages.



                                        DISCUSSION

 I. Default Judgment

        A. Legal Standard
            
        Rule 55(a) of the Federal Rules of Civil Procedure provides that “[w]hen a party against

 whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

 failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ.

 P. 55(a). Rule 55 sets forth a two-step process for an entry of default judgment. See Enron Oil

 Corp. v. Diakuhara, 10 F.3d 90, 95-96 (2d Cir. 1993). First, the Clerk of Court enters the default

 pursuant to Rule 55(a) by notation of the party’s default on the Clerk’s record of the case. See

 id. Second, after the Clerk of Court enters a default against a party, if that party fails to appear or

 otherwise move to set aside the default pursuant to Rule 55(c), the court may enter a default

 judgment. See Fed. R. Civ. P. 55(b).

        Providing guidance as to when a default judgment is appropriate, the Second Circuit has

 cautioned that since a default judgment is an extreme remedy, it should only be entered as a last

 resort. See Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981). While the Second Circuit has

 recognized the “push on a trial court to dispose of cases that, in disregard of the rules, are not

 processed expeditiously [and] . . . delay and clog its calendar,” it has held that the district court

 must balance that interest with its responsibility to “[afford] litigants a reasonable chance to be

 heard.” Enron Oil Corp. v. Diakuhara, 10 F.3d at 95-96. Thus, in light of the “oft-stated



                                                    5
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 6 of 35 PageID #: 307




 preference for resolving disputes on the merits,” default judgments are “generally disfavored,”

 and doubts should be resolved in favor of the defaulting party. Id. Accordingly, plaintiffs are

 not entitled to a default judgment as a matter of right simply because a party is in default. See

 Erwin DeMarino Trucking Co. v. Jackson, 838 F. Supp. 160, 162 (S.D.N.Y. 1993) (noting that

 courts must “supervise default judgments with extreme care to avoid miscarriages of justice”).

        The Court has significant discretion to consider a number of factors in deciding whether

 to grant a default judgment, including: (1) whether the grounds for default are clearly

 established; (2) whether the claims were pleaded in the complaint, thereby placing the defendants

 on notice, see Fed. R. Civ. P. 54(c) (stating “[a] default judgment must not differ in kind from, or

 exceed in amount, what is demanded in the pleadings”); King v. STL Consulting LLC, No. 05

 CV 2719, 2006 WL 3335115, at *4-5 (E.D.N.Y. Oct. 3, 2006) (holding that Rule 54(c) is not

 violated in awarding damages that accrued during the pendency of a litigation, so long as the

 complaint put the defendant on notice that the plaintiff may seek such damages); and (3) the

 amount of money potentially involved – the more money involved, the less justification for

 entering the default judgment. Hirsch v. Innovation Int’l, Inc., No. 91 CV 4130, 1992 WL

 316143, at *2 (S.D.N.Y. Oct. 19, 1992). Additionally, the Court may consider whether material

 issues of fact remain, whether the facts alleged in the complaint state a valid cause of action,

 whether plaintiffs have been substantially prejudiced by the delay involved, and whether the

 default judgment might have a harsh effect on the defendants. See Pacific M. Int’l Corp. v.

 Raman Int’l Gems, Ltd., No. 10 CV 9250, 2012 WL 3194968, at *5 (S.D.N.Y. Aug. 7, 2012).

        The burden is on the plaintiffs to establish their entitlement to recovery. See Greyhound

 Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992), cert. denied, 506

 U.S. 1080 (1993). When a default judgment is entered, the defendants are deemed to have



                                                  6
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 7 of 35 PageID #: 308




 admitted all well-pleaded allegations in the complaint pertaining to liability. See id. For the

 purposes of an inquest, a court accepts as true all factual allegations in the complaint, except

 those claims relating to damages. See Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d

 Cir. 1981).



        B. Entry of Default Judgment

                1. Liability for Damages Alleged in Complaint

        In this case, plaintiffs allege that defendants violated the FLSA, the NYLL, and NYCRR

 by failing to pay overtime and by failing to pay plaintiffs at all for certain hours worked in excess

 of 40 hours per week. (Am. Compl. ¶¶ 42-54; Duffy Decl. ¶¶ 33, 37). In addition, plaintiffs seek

 statutory damages based on defendants’ failure to provide proper wage notices and wage

 statements in violation of the Wage Theft Prevention Act. Finally, plaintiff Diaz alleges that

 defendants violated anti-retaliation provisions of both the FLSA and NYLL.

                        a) FLSA

        To establish a claim under the FLSA, plaintiffs must prove the following: (1) the

 defendant is an enterprise participating in commerce or the production of goods for the purpose

 of commerce; (2) the plaintiffs are ‘employees’ within the meaning of the FLSA; and (3) the

 employment relationship is not exempted from the FLSA. Edwards v. Cmty. Enters., Inc., 251

 F. Supp. 2d 1089, 1098 (D. Conn. 2003) (citing Tony & Susan Alamo Found. v. Sec. of Labor,

 471 U.S. 290, 295 (1985)).

        A defendant is an “[e]nterprise engaged in commerce or in the production of goods for

 commerce” if the defendant is an enterprise that:

                has employees engaged in commerce or in the production of
                goods for commerce, or that has employees handling, selling,

                                                  7
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 8 of 35 PageID #: 309




                or otherwise working on goods or materials that have been
                moved in or produced for commerce by any person; and . . .
                whose annual gross volume of sales made or business done is
                not less than $500,000.

 29 U.S.C. § 203(s)(1)(A). In their Amended Complaint, plaintiffs allege that the corporate

 defendant KC has been and continues to be an employer engaged in interstate commerce within

 the meaning of the FLSA. (Compl. ¶ 12; Duffy Decl. ¶¶ 39, 40). Plaintiffs further alleges that

 the corporate defendant has had gross revenues in excess of $500,000 and used goods produced

 in interstate commerce. (Id.) Thus, in their Amended Complaint, plaintiffs have adequately

 alleged that defendant KC is a covered enterprise under the FLSA.

        The FLSA defines an “employee” as “any individual employed by an employer.” 29

 U.S.C. § 203(e)(1); Edwards v. Cmty. Enters., Inc., 251 F. Supp. 2d at 1098. An “employer” is

 “any person acting directly or indirectly in the interest of an employer in relation to an employee

 . . . .” 29 U.S.C. § 203(d). “Person” is defined as “an individual, partnership, association,

 corporation, business trust, legal representative, or any organized group of persons.” 29 U.S.C. §

 203(a). To “employ” means “to suffer or permit to work.” 29 U.S.C. § 203(g). The FLSA

 covers both “employees who in any workweek [are] engaged in commerce or in the production

 of goods for commerce” and those persons who are “employed in an enterprise engaged in

 commerce or in the production of goods for commerce. . . .” 29 U.S.C. § 206(a).

        Plaintiffs allege in their Amended Complaint that they were employees engaged in

 commerce and/or in the production of goods for commerce, as defined by the FLSA. (Am.

 Compl. ¶¶ 9, 44). It follows, therefore, that for purposes of this default, plaintiffs qualify as

 “employees” under the FLSA. Plaintiffs have also adequately alleged that both defendants KC

 and Coto-Cruz are “employers” for purposes of the FLSA. As for defendant Coto-Cruz,

 plaintiffs allege that he is the day-to-day manager with the power to hire and fire employees, set

                                                   8
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 9 of 35 PageID #: 310




 wages and schedules, and determine the employees’ rate of pay. (Am. Compl. ¶ 17; Duffy Decl.

 ¶ 43). Additionally, the Court does not find any basis for exempting the employment relationship

 at issue from any of the statutory provisions.3

        Moreover, plaintiffs allege in their Amended Complaint that during the period of their

 employment, they routinely worked over 40 hours per week for which they were not paid at the

 appropriate overtime rates and, in fact, were not paid anything at all for the hours worked in

 excess of 40 hours per week. (Am. Compl. ¶¶ 20-24, 28-33; Duffy Decl. ¶¶ 33, 37).

        Thus, because this is a default, the Court accepts plaintiffs’ uncontested allegations as

 true, and respectfully recommends that plaintiffs be deemed to have sufficiently set forth the

 necessary elements to state a claim under the FLSA.

        b) NYLL Claims

         Plaintiffs also allege that defendants violated the NYLL. Like the FLSA, the NYLL

 requires employers to pay overtime rates calculated at one and one-half times the employees’

 regular rate of pay for all hours worked in a week over 40. See 12 N.Y.C.R.R. § 142-1.4; see,

 e.g., Charvac v. M & T Proj. Mgrs. of N.Y., Inc., No. 12 CV 5637, 2015 WL 5475531, at *5

 (E.D.N.Y. June 17, 2015); see also Chawdhury v. Hamza Exp. Food Corp., No. 14 CV 0150,

 2015 WL 5541767, at *5 (E.D.N.Y. Aug. 21, 2015), adopted by 2015 WL 5559873 (E.D.N.Y.

 Sept. 18, 2015).

        To recover under the NYLL, plaintiffs must prove that they are “employees” and that the

 defendants are “employers” as defined by the statute. See Lauria v. Heffernan, 607 F. Supp. 2d

 403, 407 (E.D.N.Y. 2009). Unlike the FLSA, the NYLL does not require that a defendant

 achieve a certain minimum in annual sales or business in order to be subject to the law. See N.Y.



        3
            See 29 U.S.C. § 213(a) setting forth the exemptions under the FLSA.

                                                     9
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 10 of 35 PageID #: 311




 Lab. Law § 651(6) (defining employer as “any individual, partnership, association, corporation,

 limited liability company, business trust, legal representative, or any organized group of persons

 acting as employer”). Similarly, an employee is simply defined as “any individual employed or

 permitted to work by an employer in any occupation. . . .” N.Y. Lab. Law § 651(5).

        In this case, plaintiffs’ allegations that they were employed by defendants within the

 meaning of Section 190(2) of the NYLL (Am. Compl. ¶ 51), and that defendants willfully failed

 to pay overtime wages (id. ¶ 15), suffice to establish a violation of the overtime wage

 requirements of the NYLL.

        c) Plaintiffs’ Other Claims

        In addition to the overtime wage claims, plaintiffs raise a number of other claims under

 state and federal law, which when viewed within the totality of the allegations of the Amended

 Complaint, state claims for wage notice violations and retaliation. A review of the allegations in

 the Amended Complaint demonstrate that plaintiffs have also stated claims for violations of the

 Wage Theft Prevention Act, NYLL §§ 195(1) and 195(3), in that they never received the notice

 required by Section 195(1)(a) which must be provided within ten business days of hiring (id. ¶¶

 62-64), nor did they ever receive a statement containing the information required by Section

 195(3). (Id. ¶¶ 56-58).

        Finally, Diaz’s allegation that he was terminated in retaliation for complaining about his

 wages is sufficient to state a claim of retaliatory discharge under both federal and state law. See

 29 U.S.C. § 215(a)(3) and NYLL § 215. (Am. Compl. ¶¶ 68-75). The FLSA prohibits an

 employer from “discharge[ing] or in any other manner discriminat[ing] against any employee

 because such employee has filed any complaint or instituted or caused to be instituted any

 proceeding under [the FLSA].” 29 U.S.C. § 215(a)(3). The NYLL also prohibits employers



                                                 10
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 11 of 35 PageID #: 312




 from discharging or retaliating against an employee because the employee “made a complaint to

 his or her employer. . .that the employer has engaged in conduct that the employee, reasonably

 and in good faith, believe violates [the NYLL].” NYLL § 215(1)(a). To establish a prima facie

 case of retaliation under either the FLSA or NYLL, a plaintiff must allege “participation in

 protected activity known to the defendant, like the filing of a FLSA lawsuit;” “an employment

 action disadvantaging the plaintiff;” and “a causal connection between the protected activity and

 the adverse employment action.” Thompson v. Jennings & Hartwell Fuel Oil Corp., No. 14 CV

 1857, 2015 WL 5437492, at *4 (E.D.N.Y. Aug. 27, 2015).

        In this case, plaintiff Diaz alleges that in late April or early May 2018, he complained to

 Coto-Cruz that defendants were not paying him compensation for his overtime hours during the

 time that he was driving the van back to Coto-Cruz’s residence. (Am. Compl. ¶ 25; Diaz Decl. ¶

 15). Shortly thereafter, he was terminated on May 5, 2018. (Am. Compl. ¶ 26; Diaz Decl. ¶¶

 15-16). These allegations are sufficient to state a prima facie claim of retaliation under both the

 FLSA and NYLL.

        Accordingly, based on these uncontested allegations, the Court respectfully recommends

 that plaintiffs be deemed to have adequately alleged the elements necessary to state claims under

 the FLSA and New York Labor Law.



    C. Default Determination

          Based upon a review of the allegations in the Complaint, which are undisputed at this

 time, the Court finds that plaintiffs have sufficiently established liability so as to warrant entry of

 a default judgment for the requested damages. See 29 U.S.C. § 207(a)(1); N.Y. Comp. Codes R.

 & Regs. tit. 12 § 142-2.4 (West 2011).



                                                   11
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 12 of 35 PageID #: 313




        Here, it is beyond dispute that defendants are in default. Although it appears that

 defendants were properly served with the Summons and Complaint and the Amended Summons

 and Complaint, they failed to file an answer or otherwise respond to the pleadings. Moreover,

 the failure by the corporate defendant to obtain counsel in this case constitutes a failure to defend

 because the corporate defendant, as a corporation, cannot proceed in federal court pro se. See

 Shapiro, Bernstein & Co. v. Cont’l Record Co., 386 F.2d 426, 427 (2d Cir. 1967) (per curiam)

 (stating that “it is settled law that a corporation cannot appear other than by its attorney”); see

 also Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) (discussing the

 rationale for requiring corporations, as “artificial” entities, to appear through counsel only).

 Defendants also failed to respond to plaintiff’s request that default be entered, see Hirsch v.

 Innovation Int’l, Inc., 1992 WL 316143, at *2 (holding that “[defendant’s] default is crystal clear

 – it does not even oppose this motion”), and they did not submit papers in response to plaintiffs’

 motion for default judgment. Thus, plaintiffs’ evidence on damages is undisputed.

        Here, defendants’ failure to comply with the Court’s Order to appear in this action or

 respond to plaintiffs’ papers requesting default judgment warrants the entry of a default

 judgment in this matter. Additionally, the amount of money involved in this case is not

 significant, unlike a case in which there are potentially millions of dollars involved. See id.

 (entering default but giving defendant 20 days to set aside the default because plaintiff’s

 damages request ran well into the millions of dollars).

         Given the numerous opportunities afforded to defendants, and their apparent lack of

 interest in participating in these proceedings, the Court finds no compelling reason to delay

 further. Accordingly, it is respectfully recommended that default judgment be entered against

 defendants KC.



                                                   12
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 13 of 35 PageID #: 314




    D. Liability of the Individual Defendant

        Plaintiffs bring claims against the corporate defendant KC as well as individual defendant

 Coto-Cruz, who is alleged to be the day-to-day manager and overseer of KC. (Am. Compl. ¶

 17). Individuals may be held jointly and severally liable under the NYLL if they meet the

 statute’s definition of an employer. Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114,

 128 (E.D.N.Y. 2011). This definition extends to “any person . . . employing any individual in

 any occupation, industry, trade, business or service or any individual . . . acting as employer.”

 Irizarry v. Catsimatidis, 722 F.3d 99, 118 (2d Cir. 2013) (citing NYLL § 190(3)). Courts apply a

 four-part test examining whether the individual “(1) had the power to hire and fire the

 employees; (2) supervised and controlled schedules or conditions of employment; (3) determined

 the rate and method of payment; (4) and maintained employment records.” Lauria v. Heffernan,

 607 F. Supp. 2d 403, 409 (E.D.N.Y. 2009).

        Here, plaintiffs allege that Coto-Cruz had the power to hire and fire employees, including

 the plaintiffs. (Am. Compl. ¶ 17). They further allege that the individual defendant determined

 the work hours of the plaintiffs and other employees. (Id.) They claim that the defendant’s

 duties and responsibilities also included employees’ rates and methods of pay. (Id.) Finally,

 they claim that Coto-Cruz was responsible for maintaining KC’s employment records. (Id.)

 Taken together and drawing all reasonable inferences in favor of plaintiff, the allegations

 demonstrate that defendant Coto-Cruz was an employer within the meaning of the NYLL and is

 jointly and severally liable for the judgment.




                                                  13
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 14 of 35 PageID #: 315




 II. Damages

        A. Legal Standard

        When a default judgment is entered, the defendants are deemed to have admitted all well-

 pleaded allegations in the Complaint pertaining to liability. See Greyhound Exhibitgroup, Inc. v.

 E.L.U.L. Realty Corp., 973 F.2d at 158; Montcalm Publ’g Corp. v. Ryan, 807 F. Supp. 975, 977

 (S.D.N.Y. 1992) (citing United States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir. 1989)); Au

 Bon Pain Corp. v. Artect, Inc., 653 F.2d at 65; Deshmukh v. Cook, 630 F. Supp. 956, 959-60

 (S.D.N.Y. 1986); 6 Moore’s Federal Practice ¶ 55.03[2] at 55-16 (2d ed. 1988). However, the

 plaintiff must still prove damages in an evidentiary proceeding at which the defendants have the

 opportunity to contest the claimed damages. See Greyhound Exhibitgroup, Inc. v. E.L.U.L.

 Realty Corp., 973 F.2d at 158. “‘While a default judgment constitutes an admission of liability,

 the quantum of damages remains to be established by proof unless the amount is liquidated or

 susceptible of mathematical computation.’” Levesque v. Kelly Commc’ns, Inc., No. 91 CV

 7045, 1993 WL 22113, at *4 (S.D.N.Y. Jan. 25, 1993) (quoting Flaks v. Koegel, 504 F.2d 702,

 707 (2d Cir. 1974)).

        When a court enters a default judgment and the amount of damages sought does not

 consist of a sum certain, Rule 55(b) of the Federal Rules of Civil Procedure provides that: “The

 Court may conduct hearings or make referrals – preserving any federal statutory right to a jury

 trial – when, to enter or effectuate judgment, it needs to . . . determine the amount of damages.”

 Fed. R. Civ. P. 55(b)(2)(B). While “the court must ensure that there is a basis for the damages

 specified in a default judgment, it may, but need not, make the determination through a hearing.”

 Fustok v. Conticommodity Servs., Inc., 122 F.R.D. 151, 156 (S.D.N.Y. 1988) (collecting cases),




                                                 14
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 15 of 35 PageID #: 316




 aff’d, 873 F.2d 38 (2d Cir. 1989). Here, because the plaintiffs have provided reasonably detailed

 affidavits in support of their request for damages, the Court sees no reason not to proceed.



         B. Damages Requested by Plaintiffs

         1) Overtime Wages Under the FLSA and the NYLL

         Plaintiffs seeks reimbursement for the overtime wages that they should have received

 pursuant to both the FLSA and the NYLL. (See Am. Compl. ¶¶ 42-54).

               a) Diaz Overtime Wages

         Plaintiff Diaz asserts that he was not paid overtime premiums for the hours of overtime

 that he worked over 40 hours per week, and that he was not paid at all for an additional nine

 hours each week during the initial portion of his employment. (Diaz Decl.4 ¶¶ 7, 10). His claims

 for unpaid overtime can be broken out into two time periods.

         First, from October 1, 2016 until December 31, 2017,5 Diaz claims that he was paid at the

 regular rate of $25.00 per hour. (Diaz Decl. ¶ 7). During this 65.14-week period, he claims he

 worked 67.5 hours per week for half of the weeks, during which he was not paid at all for nine

 hours of work each week, and an additional 18.5 hours worked over 40 that were compensated

 but only at his regular rate of pay. (Diaz Decl. ¶ 7; Duffy Decl. ¶¶ 53-54). For the other half of

 the weeks, he worked 70 hours per week, during which he also was not paid for nine hours and

 there were 21 hours worked over 40 that were only compensated at his straight time rate.6 (Id.)




         4
             Citations to “Diaz Decl.” refer to the Declaration of Marlon Diaz, dated May 8, 2020, ECF No.
 26.
         5
          Since plaintiff Diaz filed this action on July 26, 2019, his entire employment period with
 defendants is covered by the six-year statute of limitations under the NYLL. Garcia v. Pancho Villa’s of
 Huntington Village, Inc., 678 F. Supp. 2d 89, 94 (E.D.N.Y. 2010).
        6
          The Amended Complaint states that plaintiff Diaz’s hours ranged from 66 to 70.5 hours during

                                                      15
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 16 of 35 PageID #: 317




         Thus, under both the FLSA and NYLL, for the nine hours he received no compensation

 at all during the first half of the weeks, Diaz was entitled to receive his regular hourly rate of

 pay of $25.00 plus an additional $12.50 for each hour worked for a total of $37.50 times 9 hours

 or $337.50 per week. (Duffy Decl. ¶ 53). Since he was not paid for these 9 hours during the

 entire 65.14-week period, he is owed $21,984.75 ($337.50 per week times 65.14 weeks).

         In addition, because he was not paid at the proper overtime rate for the hours over 40 that

 he worked, he is owed an additional $12.50 per hour for 18.75 hours per week for the first half of

 the period or a total of $231.25 per week. Since there were 32.57 weeks in that first half of the

 period, he is owed a total of $7,531.81. For the remaining weeks in the period when he worked

 on average 70 hours per week, he is entitled to receive $12.50 per hour for 21 hours of overtime

 per week or a total of $262.50 per week. Since there were 32.57 weeks when he worked 70

 hours of overtime, he is entitled to receive $262.50 times 32.57 or $8,549.63. (Id.) Therefore,

 the total amount owed to Mr. Diaz in overtime and unpaid wages for the period 1October 1, 2016

 until December 31, 2017 is $38,066.19, calculated as follows:

         $37.50/hour x 9 hours x 65.14 weeks = $21,984.75

         $12.50/hour x 18.5 hours x 32.57 weeks = $7,531.81

         $12.50/hour x 21 hours x 32.57 weeks = $8,549.63

         In January 2018, Mr. Diaz’s regular rate of pay increased to $30.00 an hour, and

 remained at that rate until his termination on May 5, 2018. (Diaz Decl. ¶ 10). During this time,

 Mr. Diaz claims that he was not paid at all for any hours worked over 40. (Id.) Plaintiff seeks

 compensation at the rate of $45.00 per hour for every hour over 40 that he worked in a week.



 this period. (Am. Compl. ¶ 19). Since the hours Diaz claims that he worked are within the range
 provided in the Amended Complaint, and defendant has not challenged these assertions, the Court relies
 on these numbers.

                                                   16
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 17 of 35 PageID #: 318




 (Duffy Decl. ¶ 53). During this 17.58-week period, he claims he worked 58.5 hours per week for

 half of the weeks, meaning he worked 18.5 unpaid hours over 40 each week. (Duffy Decl. ¶ 54).

 For the other half of these weeks, he worked 69 hours per week, giving him 29 hours worked

 over 40. (Id.) The amount he is owed during this time amounts to $18,788.63, broken out as

 follows:

        $45/hour x 18.5 hours x 8.79 weeks = $7,317.68

        $45/hour x 29 hours x 8.79 weeks = $11,470.95

 As to the latter amount, plaintiffs arrived at a slightly lower figure of $11,464.43. Since

 plaintiffs have requested the lower number, the Court recommends that Diaz receive a total of

 $18,782.11 ($11,464.43 plus $7,317.68) for this period.

        Considering that plaintiff Diaz’s claims of hours worked and pay received have not been

 challenged by defendants, and having considered plaintiffs’ calculations, the Court respectfully

 recommends that plaintiff Diaz be awarded $56,848.30, representing the total amount of

 overtime and unpaid wages owed for the entire period of his employment.

            b) Sandoval Overtime Wages

        Plaintiff Sandoval seeks overtime wages in the amount of $13,525.71 for the hours

 worked between October 1, 2016 and March 4, 2018. (Duffy Decl. ¶ 56). According to plaintiff

 Sandoval, he was paid $20.00 an hour for his regular pay from October 1, 2016 until December

 31, 2017, and thus should have been paid an additional $10.00 per hour for every hour worked

 over 40 in a week. (Sandoval Decl. ¶ 7; Duffy Decl. ¶ 57). Plaintiff Sandoval alleges that he

 worked 57 hours per week during this 65.14-week period, all of which were paid at his regular

 rate of pay. (Sandoval Decl. ¶¶ 6-7). In other words, he is owed an overtime premium of $10.00




                                                  17
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 18 of 35 PageID #: 319




 per hour for 17 hours worked each week during this period. Accordingly, he is owed

 $11,073.807 for this period, based on a calculation of $10/hour x 17 hours x 65.14 weeks.

         According to plaintiff Sandoval’s affidavit, his pay remained at $20.00 an hour from

 January 1, 2017 until the end of his employment on March 4, 2018. 8 (Sandoval Decl. ¶ 10).

 During this time, a period of 8.86 weeks, he worked 48 hours per week, but he was not paid for

 any hours worked in excess of 40. (Id.) Consequently, he is owed an additional $30.00 per hour

 for each of the 8 hours of overtime worked in a week or a total of $2,126.40. This is based on a

 calculation of $30/hour x 8 hours x 8.86 weeks.

         Accordingly, the Court respectfully recommends that plaintiff Sandoval be awarded

 $13,200.20, representing the total amount owed for his entire employment.

         2) Wage Statement Violation Penalties

         Under the NYLL, employers are required to give each employee a notice of their rate of

 pay at the time of hiring. N.Y. Lab. Law § 195(1)(a). This notice is required to contain the rate

 or rates of pay, whether the employee was to be paid by the hour, shift, day, or week, any

 allowances claimed as part of the minimum wage, the regular pay day, the name of the employer,

 the physical address of the employer’s main office, and the employer’s telephone number.

 Plaintiffs allege that they were never provided with such a notice at the time of hire. (Am.

 Compl. ¶ 28). Under the NYLL, a plaintiff may recover $50 per day for each workday during



         7
            The Declaration of Caitlin Duffy calculates the amount owed for this period to be $11,400. This
 appears to be based on the premise that plaintiff Sandoval worked 17.5 hours of overtime each week
 during this period. (Duffy Decl. ¶ 58). In performing its own calculations, the Court has relied on
 plaintiff Sandoval’s sworn declaration that he worked 57 hours each week, which is consistent with the
 allegations contained in the Amended Complaint. (Sandoval Decl. ¶ 7; Am. Compl. ¶ 36).
          8
            The Declaration of Caitlin Duffy asserts that Sandoval was paid $30 per hour during this period,
 and is owed overtime pay of $45 per hour. (Duffy Decl. ¶ 57). Again, the Court relies on plaintiff
 Sandoval’s own assertions and the Amended Complaint to conclude that his correct overtime rate was
 $30 per hour. (Sandoval Decl. ¶ 10; Am. Compl. ¶ 37).

                                                     18
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 19 of 35 PageID #: 320




 which the employer failed to provide this notice, not to exceed $5,000. See Cabrera v. 1560

 Chirp Corp., No. 15 CV 8194, 2017 WL 1289349, at *7 (S.D.N.Y. Mar. 6, 2017) (citing 2014

 N.Y. Laws ch. 537 § 2, amending N.Y. Lab. Law § 198(1-b)).

        Also, under the NYLL, employers are required to give each employee a pay stub listing

 various specific pieces of information with each paycheck. See N.Y. Lab. Law § 195(3). If an

 employer fails to provide an employee with a pay stub, that employee may recover $250 for each

 workday for which the employer fails to provide the employee with a wage statement, not to

 exceed $5,000. Both plaintiffs Diaz and Sandoval assert that they never received a wage

 statement or pay stub during the time of their employment with defendants. (Am. Compl. ¶ 27).

        Plaintiff Diaz worked for defendants for 581 days, and plaintiff Sandoval worked for

 them for 519 days. (Diaz Decl. ¶¶ 2, 9; Sandoval Decl. ¶¶ 2, 8). A penalty of $50 for each day

 worked without a wage notice and $250 for each day worked without a wage statement would

 therefore exceed the $5,000 statutory cap. Accordingly, it is respectfully recommended that

 plaintiffs each receive $5,000 for the violation of NYLL § 195(1) and an additional $5,000 for

 the defendants’ violation of NYLL §195(3).

        3) Liquidated Damages Under the NYLL

        Plaintiffs also seek liquidated damages for the underpayment of their overtime wages

 pursuant to the NYLL. (Am. Compl. ¶ 46).

        The FLSA and NYLL provide for liquidated damages for wage-claim violations,

 calculated in an amount equal to 100% of the wage underpayments. 29 U.S.C. § 216(b); NYLL

 §§ 198(1-a) and 663(1). Although plaintiffs have proven that they were not paid the proper

 overtime wages under both the FLSA and the NYLL, plaintiffs “are not entitled to recover twice

 for the same injury.” Charvac v. M & T Project Managers of New York, Inc., No. 12 CV 05637,



                                                19
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 20 of 35 PageID #: 321




 2015 WL 5475531, at *4 (E.D.N.Y. June 17, 2015), report and recommendation adopted as

 modified, No. 12 CV 5637, 2015 WL 5518348 (E.D.N.Y. Sept. 17, 2015) (internal quotation

 marks and citations omitted); Llolla v. Karen Gardens Apartment Corp., No. 12 CV 1356, 2014

 WL 1310311, at *11 (E.D.N.Y. Mar. 10, 2014), report and recommendation adopted as

 modified, No. 12 CV 1356, 2014 WL 1311773 (E.D.N.Y. Mar. 28, 2014). See also Jin M. Cao

 v. Wu Liang Ye Lexington Rest., Inc., No. 08 CV 3725, 2010 WL 4159391, at *3 (S.D.N.Y.

 Sept. 30, 2010) (holding that “[a]lthough plaintiffs are entitled to recover unpaid minimum

 wages and overtime pay under both the FLSA and the Labor law, they may not recover twice”).

 Having established wage violations under both laws, plaintiffs “may recover under the statute

 which provides the greatest amount of damages.” Charvac v. M & T Project Managers of New

 York, Inc., 2015 WL 5475531, at *4 (quoting Jiao v. Shi Ya Chen, No. 03 CV 0165, 2007 WL

 4944767, at *17 (S.D.N.Y. Mar. 30, 2007) (citation omitted)).

        Prior to November 24, 2009, an employee could recover liquidated damages under the

 NYLL if the underpayment was found to be willful. N.Y. Lab. Law § 663(1) (1967). However,

 an amendment to the NYLL, effective November 24, 2009, “incorporated the federal standard”

 and shifted the burden of proving good faith to the employer. Hengjin Sun v. China 1221, Inc.,

 No. 12 CV 7135, 2016 WL 1587242, at *3 (S.D.N.Y. Apr. 19, 2016) (quoting Galeana v.

 Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 317 (S.D.N.Y. 2014)). Under both

 statutes, the employer bears the burden of proving good faith and reasonableness. Under the

 NYLL’s liquidated damages provision, “courts have not substantively distinguished the federal

 standard from the current state standard of good faith.” Inclan v. New York Hosp. Grp., Inc., 95

 F. Supp. 3d 490, 505 (S.D.N.Y. 2015) (citing He v. Home on 8th Corp., No. 09 CV 5630, 2014

 WL 3974670, at *7 n. 19 (S.D.N.Y. Aug. 13, 2014); Eschmann v. White Plains Crane Serv., Inc.,



                                                20
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 21 of 35 PageID #: 322




 No. 11 CV 5881, 2014 WL 1224247, at *9 (E.D.N.Y. Mar. 24, 2014)). Accordingly, the

 employer’s burden of proving good faith “is a difficult one, with double damages being the norm

 and single damages the exception.” Gortat v. Capala Bros., 949 F. Supp. 2d 374, 380 (E.D.N.Y.

 2013) (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999), and awarding

 100% liquidated damages under the FLSA standard).

        Since the defendants have chosen not to appear in this action and have not established

 that they had a good faith basis to believe that their underpayment of wages was in compliance

 with the NYLL or the FLSA, the Court respectfully recommends that plaintiff be awarded

 liquidated damages in an amount equal to the amount of overtime pay owed under the NYLL.

 Although plaintiffs prevailed under both state and federal law, “the law providing the greatest

 recovery will govern.” (Id.) (quoting Wicaksono v. XYZ 48 Corp., No. 10 CV 3635, 2011 WL

 2022644, at *3 (S.D.N.Y. May 2, 2011), adopted by, 2011 WL 2038973 (S.D.N.Y. May 24,

 2011)); Maldonado v. La Nueva Rampa, Inc., No. 10 CV 8195, 2012 WL 1669341, at *5

 (S.D.N.Y. May 14, 2012). Here, because NYLL also allows for an award of interest as

 addressed below, and therefore provides the greater recovery, it is respectfully recommended that

 plaintiff Diaz be awarded liquidated damages in the amount of $56,848.30, and plaintiff

 Sandoval be awarded liquidated damages in the amount of $13,200.20, which is the amount of

 unpaid overtime wages each plaintiff is owed.

        4) Interest

        Plaintiffs also seek an award of interest calculated at the rate of 9% per annum on the

 minimum wages and spread-of-hours wages that they were entitled to receive but were not paid.

 (Duffy Decl. ¶ 71). Under the NYLL, pplaintiffs are entitled to interest on all wages awarded,

 calculated at a rate of 9% per annum. See N.Y.C.P.L.R. § 5004. Pre-judgment interest is not



                                                 21
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 22 of 35 PageID #: 323




 available under the FLSA because the federal statute does not allow an employee to recover

 “prejudgment interest on any portion of their recovery for which they have been awarded federal

 liquidated damages,” since liquidated damages under the FLSA “are considered compensatory in

 nature and thus serve as a form of pre-judgment interest.” Yuquilema v. Manhattan’s Hero

 Corp., No. 13 CV 461, 2014 WL 4207106, at *11 (S.D.N.Y. Aug. 20, 2014) (citations and

 quotation marks omitted), report and recommendation adopted by 2014 WL 5039428 (S.D.N.Y.

 Sept. 30, 2014); Yu G Ke v. Saigon Grill, Inc., 595 F. Supp. 2d at 261.

         However, the Second Circuit has held that, as liquidated damages and pre-judgment

 interest are not functional equivalents under the NYLL, prevailing plaintiffs may recover both

 for claims brought under the NYLL. Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 265 (2d

 Cir. 1999).9 In this case, since the Court did not award plaintiffs damages on their FLSA

 claims,10 there is no impediment to awarding liquidated damages and interest on plaintiffs’

 NYLL claims.

         Accordingly, plaintiffs are entitled to pre-judgment interest on their unpaid overtime

 wages. Where, as here, violations of the NYLL occur over an extended period of time, courts

 calculate prejudgment interest from an intermediate date. See, e.g., Wicaksono v. XYV 48

 Corp., No. 10 CV 3635, 2011 WL 2022644, at *9 (S.D.N.Y. May 2, 2011). Thus, this Court will

 compute interest from the date halfway between when each plaintiff began and ceased working



         9
            However, where plaintiffs receive damages under both the FLSA and the NYLL, prejudgment
 interest accrues on any amounts for which liquidated damages are not awarded under the FLSA (see id.);
 pre-judgment interest may not be awarded under the NYLL in addition to liquidated damages that are
 awarded for violations of the FLSA. See Santillan v. Henao, 822 F. Supp. 2d 284, 298 (E.D.N.Y. 2011);
 Gunawan v. Sake Sushi Restaurant, 897 F. Supp. 2d at 92-93; see also Hengjin Sun v. China, 2016 WL
 1587242, at *5-6 (citing cases and holding that plaintiffs are entitled to pre-judgment interest on their
 non-overlapping NYLL wage claims at a simple rate of 9% per year).
          10
             Although the plaintiffs established that defendants violated both the FLSA and NYLL, the
 Court only recommends an award of damages and liquidated damages under the NYLL.

                                                    22
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 23 of 35 PageID #: 324




 for defendants. See Cortez v. 8612 Best Coffee Shop, Inc., No. 13 CV 3095, 2015 WL

 10709830, at *8 (E.D.N.Y. Aug. 14, 2015). For Mr. Diaz, that date is July 18, 2017, the

 midpoint between October 1, 2016 and May 5, 2018. (Duffy Decl. ¶ 72). For Mr. Sandoval, the

 midpoint date is June 17, 2017. (Id. ¶ 74). Plaintiffs seek prejudgment interest for Mr. Diaz

 calculated at the rate of $14.02 per day and for Mr. Sandoval at the rate of $3.34 per day. (Id. ¶¶

 72, 74). According to the Court’s calculations, the daily rate owed to Mr. Diaz is correct.

 However, the Court has computed a different daily rate for Mr. Sandoval. Plaintiff Sandoval is

 entitled to a prejudgment interest of $3.25 per day, based on a calculation of 9% of $13,200.20,

 divided by 365. It is respectfully recommended that plaintiff Diaz be awarded $14,409.8711 in

 interest, calculated from July 18, 2017 to May 11, 2020, the date the motion was filed, and that

 plaintiff Sandoval be awarded $3,446.87 in interest, calculated from June 17, 2017 to May 11,

 2020. It is further respectfully recommended that additional interest be awarded as calculated by

 the Clerk of Court, from May 11, 2020 to the date final judgment is entered.

         Plaintiffs also seek an award of post-judgment interest. Interest under 28 U.S.C. §

 1961(a) is calculated “from the date of the entry of the judgment, at a rate equal to the weekly

 average 1-year constant maturity Treasury yield, as published by the Board of Governors of the

 Federal Reserve System, for the calendar week preceding[] the date of the judgment.” 28 U.S.C.

 § 1961(a). The Second Circuit has held that post-judgment interest is mandatory on all awards in

 civil cases as of the date judgment is entered. Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996).

 Accordingly, it is respectfully recommended that plaintiffs be awarded post-judgment interest at

 the statutory rate, as calculated by the Clerk of Court.



         11
            Proceeding from the same daily rate and number of days, the Court calculates that Mr. Diaz is
 owed $14,412.56. Because plaintiff requests a lower amount, the Court respectfully recommends that the
 plaintiff be awarded $14,409.87. (Duffy Decl. ¶ 73).

                                                   23
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 24 of 35 PageID #: 325




         5) Retaliation

         A plaintiff who demonstrates retaliatory discharge under the FLSA “shall be liable for

 such legal or equitable relief as may be appropriate to effectuate the purposes of [the provision],

 including without limitation . . .the payment of wages lost and an additional equal amount of

 liquidated damages.” 29 U.S.C. § 216(b). A plaintiff who demonstrates retaliation under the

 NYLL is entitled to “lost compensation,” ordinarily in the form of back pay from the date of

 termination until the date of judgment. See Belizaire v. RAF Investigative and Sec. Services

 Ltd., 61 F. Supp. 3d 336, 362-63 (S.D.N.Y. 2014). In addition, some courts have held that

 emotional distress damages are available under the FLSA and NYLL, see, e.g., Greathouse v.

 JHA Sec. Inc., No. 11 CV 7845, 2015 WL 7142850, at *3 (S.D.N.Y. Nov. 13, 2015), adopted by

 2016 WL 4523855, while other courts have held that punitive damages may be available on a

 case by case basis. Blackwell v. Actor’s Playhouse, No. 14 CV 0603, 2016 WL 11483834, at *7

 (S.D.N.Y. Apr. 4, 2016).

         Here, plaintiff Diaz seeks an award of $5,000 for his emotional distress suffered as a

 result of defendants’ retaliation, plus an additional $5,000 in punitive damages. (Duffy Decl. ¶

 79). Similar awards have been made in other cases. See, e.g. Burns v. Nurnberger Corp., No. 16

 CV 6251, 2018 WL 5927575, at *10-11 (E.D.N.Y. Sept. 17, 2018), adopted by 2018 WL

 5928106 (awarding $5,000 in emotional distress damages and $5,000 in punitive damages for

 retaliation and plaintiff’s distress while unemployed); Blackwell, 2016 WL 1143834 at *8 (same

 where plaintiff demonstrated anxiety, depression, impairment of relationships and loss of sleep

 as a result of the termination).

         Plaintiff Diaz claims that he suffered emotional distress as a result of being terminated for

 his complaints about unpaid overtime. (Diaz Decl. ¶ 17). He states that he suffered from



                                                  24
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 25 of 35 PageID #: 326




 insomnia, anxiety, and depression during the three ensuing months that he was unemployed,

 because he is the sole wage earner for his family and he was unable to provide for them

 financially. (Id.) Diaz does not provide any medical or mental health records in support of his

 claim. His assertions are consistent with what courts have deemed to be “garden variety”

 emotional distress claims, where evidence is limited to the testimony of plaintiff, without

 evidence as to duration, severity, or consequences of the condition. See Greathouse v. JHS Sec.

 Inc., 2015 WL 7142850, at *4 (quoting Fowler v. New York Transit Authority, No. 96 Civ.

 6796, 2001 WL 83228, at *13 (S.D.N.Y. Jan. 31, 2001)). The requested award of $5,000 is on

 the low end of the spectrum of what courts have awarded for such claims. Id.; Drice v. My

 Merchant Services, LLC, No. 15 CV 0395, 2016 WL 1266866 (E.D.N.Y. March 4, 2016)

 (observing that “[f]or garden variety emotional distress claims, courts have awarded damages

 ranging from $5,000 to $35,000”).

         Accordingly, the Court respectfully recommends an award of $ 5,000 in emotional

 distress damages for plaintiff Diaz’s retaliation claims.

        Awards of punitive damages for retaliatory discharge similarly vary according to the

 conduct of the defendant. See, e.g., Perez v. Jasper Trading, Inc., No. 05 CV 1725, 2007 WL

 4441062, at *8-10 (E.D.N.Y. Dec. 17, 2007) (awarding punitive damages to each plaintiff, but a

 higher amount to plaintiff who experienced “more wanton” retaliation). As with emotional

 distress damages, $5,000 appears to be at the lower boundary of the award spectrum. See

 Blackwell v. Actor’s Playhouse, 2016 WL 1143834, at *8 (finding $5,000 to be an adequate

 award where plaintiff established only that defendants “failed to correct their prior violations,

 and instead retaliated against him after he lodged a complaint”). Plaintiff Diaz’s claims

 regarding his employer’s conduct support an inference that he was terminated in retaliation for



                                                  25
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 26 of 35 PageID #: 327




 asserting his rights, but there does not seem to be any evidence of additional egregious behavior.

 Cf. Perez v. Jasper Trading, Inc., 2007 WL 4441062, at *10 (awarding $15,000 to plaintiff who

 was threatened with bodily harm and defamed in her community); Greathouse v. JHA Sec. Inc.,

 2015 WL 7142850, at *9 (awarding $10,000 in punitive damages where employer brandished a

 gun toward the plaintiff). Given the lack of aggravating conduct on the part of defendants, the

 Court finds that punitive damages of $5,000 are appropriate.

           In sum, the court respectfully recommends an award of $10,000 in damages for plaintiff

 Diaz’s retaliation claims.



    III.      Attorneys’ Fees and Costs

           Plaintiffs also seek an award of $18,682.00 in attorneys’ fees and $1,012.32 in costs

 incurred in connection with this action, pursuant to the FLSA, 29 U.S.C. § 216(b), and NYLL §§

 198(4), 663(1)). (Duffy Decl. ¶ 80).



           A. Prevailing Party

           The FLSA is a fee shifting statute and the Court “must” award a reasonable attorney’s fee

 to a prevailing party in an FLSA action. Khalil v. Original Old Homestead Rest., Inc., 657 F.

 Supp. 2d 470, 473 (S.D.N.Y. 2009) (quoting 29 U.S.C. § 216(b) (providing that the court in an

 FLSA action “shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a

 reasonable attorney’s fee to be paid by the defendant, and costs of the action”) (emphasis

 supplied)); see, e.g., Torres v. Gristede’s Operating Corp., No. 04 CV 3316, 2012 WL 3878144,

 at *1 (S.D.N.Y. Aug. 6, 2012), aff’d, 519 Fed. App’x 1, 3 (2d Cir. 2013). Similarly, the NYLL




                                                  26
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 27 of 35 PageID #: 328




 provides for an award of reasonable attorney’s fees when the employee prevails on a wage claim.

 N.Y. Lab. Law § 663(1). Section 663 provides that successful employees are entitled to:

                        [R]ecover in a civil action the amount of any such
                        underpayments, together with costs all reasonable
                        attorney’s fees, prejudgment interest as required
                        under the civil practice law and rules . . . .

 Id. Plaintiffs are prevailing parties under the FLSA and NYLL “‘if they succeed on any

 significant issue in litigation which achieves some of the benefit the parties sought in bringing

 suit.’” Khalil v. Original Old Homestead Rest., Inc., 657 F. Supp. 2d at 474 (quoting Hensley v.

 Eckerhart, 461 U.S. 424, 433 (1983)); see Koster v. Perales, 903 F.2d 131, 134 (2d Cir. 1990)

 (holding that “[a] plaintiff may be considered a prevailing party even though the relief ultimately

 obtained is not identical to the relief demanded in the complaint”).

        Here, because defendants have defaulted, plaintiffs are prevailing parties and therefore

 should receive an award of reasonable attorneys’ fees and costs.



        B. Calculation of Reasonable Attorneys’ Fees

            1) Legal Standard

        “The district court retains discretion to determine . . . what constitutes a reasonable fee.”

 Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting LeBlanc-Sternberg v.

 Fletcher, 143 F.3d 748, 758 (2d Cir. 1998)). “The traditional starting point for determining a

 reasonable attorneys’ fee award is the ‘lodestar’ amount, which results in a presumptively

 reasonable fee.” Dunn v. Advanced Credit Recovery, Inc., No. 11 CV 4023, 2012 WL 676350,

 at *5 (S.D.N.Y. Mar. 1, 2012) (citing Perdue v. Kenny A., 559 U.S. 542, 551-52 (2010)), report

 and recommendation adopted, 2012 WL 1114335 (S.D.N.Y. Apr. 3, 2012); see also Millea v.

 Metro-North R.R. Co., 658 F.3d at 166-67 (explaining that it is legal error to fail to calculate the

                                                  27
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 28 of 35 PageID #: 329




 lodestar “as a starting point”); Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of

 Albany, 522 F.3d 182, 188-90 (2d Cir. 2008).

        To determine the lodestar amount, a court must determine “the number of hours

 reasonably expended on the litigation” and multiply that number “by a reasonable hourly rate.”

 Moore v. Diversified Collection Servs., Inc., No. 07 CV 397, 2013 WL 1622949, at *1

 (E.D.N.Y. March 19, 2013), report & recommendation adopted by 2013 WL 1622713 (April 15,

 2013); see also Adusumelli v. Steiner, Nos. 08 CV 6932, 09 CV 4902, 10 CV 4549, 2013 WL

 1285260, at *2 (S.D.N.Y. March 28, 2013) (explaining that “[c]ourts in the Second Circuit use

 the familiar ‘lodestar’ method of calculating reasonable attorney’s fees – multiplying the number

 of hours reasonably expended by a reasonable hourly rate”) (citing Millea v. Metro-North R.R.,

 Co., 658 F.3d at 166); Dunn v. Advanced Credit Recovery, Inc., 2012 WL 676350, at *5.

        Although the lodestar approach results in a “presumptively reasonable” fee, “it is not

 ‘conclusive in all circumstances.’” Millea v. Metro-North R.R. Co., 658 F.3d at 167 (quoting

 Perdue v. Kenny A., 130 S. Ct. at 1673). Rather, in “rare circumstances,” a court may adjust the

 lodestar “when [the lodestar method] ‘does not adequately take into account a factor that may

 properly be considered in determining a reasonable fee.’” Id. (quoting Perdue v. Kenny A., 130

 S. Ct. at 1673); see also Adusumelli v. Steiner, 2013 WL 1285260, at *2. In other words, “a

 court may not adjust the lodestar based on factors already included in the lodestar calculation

 itself because doing so effectively double-counts those factors.” Id. As the court explained in

 Dunn v. Advanced Credit Recovery, Inc., a court should “first use[] the lodestar method to

 determine the amount of attorneys’ fees and then, if necessary, adjust[] the resulting figure using




                                                 28
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 29 of 35 PageID #: 330




 the [Johnson v. Georgia Highway Express, Inc.] factors to reflect consideration of any special

 circumstances.”12 2012 WL 676350, at *5, n.6.

         The burden is on the party moving for attorney’s fees to justify the hourly rates sought.

 See Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933, 1943 (1983). In addition to the

 parties’ evidentiary submissions, the Court may consider its own experience and familiarity with

 the case and with rates generally charged. See Cruz v. Local Union No. 3, 34 F.3d 1148, 1160

 (2d Cir. 1994) (noting that “[a] district court’s ‘choice of rates [is] well within [its] discretion’”)

 (quoting Cabrera v. Jakabovitz, 24 F.3d 372, 393 (2d Cir. 1994), cert. denied, 513 U.S. 876

 (1994)). To “inform and assist the court in the exercise of its discretion, the burden is on the fee

 applicant to produce satisfactory evidence – in addition to the attorney’s own affidavits – that the

 requested rates are in line with those prevailing in the community for similar services by lawyers

 of reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895

 n.11 (1984).

         Indeed, the Second Circuit has held that in calculating the presumptively reasonable fee,

 “courts ‘should generally use the hourly rates employed in the district in which the reviewing

 court sits.’” Simmons v. New York City Transit Auth., 575 F.3d at 174 (holding that when




         12
           The Johnson factors are as follows:
                (1) the time and labor required; (2) the novelty and difficulty of the
                questions; (3) the skill required to perform the legal service properly;
                (4) the preclusion of employment by the attorney due to acceptance of
                the case; (5) the customary fee; (6) whether the fee is fixed or
                contingent; (7) the time limitations imposed by the client or the
                circumstances; (8) the amount involved and the results obtained; (9)
                the experience, reputation, and ability of the attorneys; (10) the
                “undesirability” of the case; (11) the nature and length of the
                professional relationship with the client; and (12) awards in similar
                cases.
 Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).

                                                     29
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 30 of 35 PageID #: 331




 awarding attorney’s fees, there is a presumption in favor of relying on the rates where the case is

 litigated, not where the attorneys are located) (citations omitted).

                2) Analysis

        In this case, plaintiffs are represented by the firm of Borrelli & Associates, P.L.L.C.

 (“the Firm”), with offices in Garden City and in Manhattan (Duffy Decl. ¶ 94). In accordance

 with New York State Association for Retarded Children, Inc. v. Carey, the Firm submitted

 contemporaneous billing records, setting forth the dates and amount of time during which

 services were rendered, the rate at which the services were charged, along with the name of the

 attorney and a description of services performed. 711 F.2d 1136, 1148 (2d Cir. 1983). (See

 Duffy Decl., Ex. K). Plaintiffs seek attorneys’ fees in the amount of $18,682.00, representing

 services performed by Michael J. Borrelli, the founding and managing partner of the Firm with

 over 19 years of practice in state and federal court litigation, with a primary focus on labor and

 employment law cases. (Id. ¶ 90). Mr. Borrelli routinely charges $500 an hour for his services,

 but is requesting reimbursement in this case at the rate of $400 per hour. (Id. ¶¶ 98, 99).

        Alexander Coleman is another partner at the Firm, who performed services in connection

 with this matter. He has practiced at the Firm since January 2010, becoming a partner in

 December 2015. (Id. ¶ 103). His current hourly rate, which is paid by clients of the Firm, is

 $400 an hour, but he is requesting an hourly rate of $350 per hour for this case. (Id. 104, 105).

        Caitlin Duffy, senior associate at the Firm, has been practicing law since 2007 and joined

 the Firm in April 2017. (Id. ¶ 107). She has handled this case as lead attorney from its

 inception in July 2019 and is seeking an hourly rate of $295, which is lower than her typical

 hourly rate of $300 per hour. (Id. ¶¶ 108-110).




                                                   30
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 31 of 35 PageID #: 332




        Two junior associates also worked on matter: Danielle Mietus, who was admitted to

 practice in April 2017, and David R. Contino, who was admitted to practice in 2017. (Id. ¶¶ 111-

 112, 114-115). They are both requesting $200 per hour for the work performed in connection

 with this case. Finally, plaintiffs are requesting reimbursement of $125 per hour for a bilingual

 paralegal who worked on this matter. (Id. ¶¶ 117, 118).

        Based on the Court’s knowledge of the rates generally charged for this type of work in

 connection with an FLSA default, the Court finds that the rates of $400 per hour for founding

 partner Borrelli and $350 an hour for Mr. Coleman, also a partner, are within the range of billing

 rates of similarly experienced attorneys working on comparable matters in the Eastern District.

 See, e.g., Sajvin v. Singh Farm Corp., No. 17 CV 4032, 2018 WL 4214335, at *9 (E.D.N.Y.

 Aug. 13, 2018) (awarding $500 per hour to partner in FLSA case, though noting that “$450 has

 been the upper limit in this District since at least 2013”); Gutman v. Klein, No. 03 CV 1570,

 2009 WL 3296072, at *2 (E.D.N.Y. Oct. 13, 2009) (stating that rates between $300 and $400 for

 partners are within the reasonable range in the Eastern District of New York). Similarly, the

 rates requested for Ms. Duffy and the junior associates are also well within the range of rates

 typically awarded for these types of cases within the Eastern District of New York. See, e.g.,

 Guinea v. Garrido Food Corp., No. CV , 2020 WL 136643 (E.D.N.Y. Jan. 13, 2020) (finding that

 associate rate of $250-$300 per hour is “reasonable and consistent with rates allowed in this

 district”); Burns v. Nurnberger Corp., 2018 WL 5927575, at *12 (awarding $215 to associate

 who had been practicing for 3 years).

        Finally, the requested rate of $125 is somewhat higher than typical for paralegals working

 on FLSA default cases in this district. See, e.g., Cabrera v. Canela, No. 14 CV 4874, 2019 WL

 5693739, at * (E.D.N.Y. June 20, 2019) (awarding $100 for paralegals in FLSA default case);



                                                 31
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 32 of 35 PageID #: 333




 Hernandez v. Delta Deli Market, No. 18 CV 0375, 2019 WL 643735, at *10 (E.D.N.Y. Feb. 12,

 2019) (same). However, the record reflects that plaintiffs speak Spanish, and that the paralegal

 here, Luiggi Tapia, also speaks Spanish and assisted in translation during attorney-client

 meetings, presumably saving the cost of a translator. (Duffy Decl. ¶¶ 112, 117; Ex. K at 2, 3,

 16). Accordingly, the Court finds that the claimed hourly rate for Mr. Tapia is reasonable under

 the circumstances. See Cohetero v. Stone & Tile, Inc., No. 16 CV 4420, 2018 WL 565717, at *5

 (E.D.N.Y. Jan. 25, 2018) (approving $125 hourly rate for paralegals in light of relevant language

 skills).

            Turning to the number of hours billed, the total number of hours billed in this matter was

 106 hours. (Duffy Decl. ¶ 88). Courts in this circuit have approved fees where the attorneys

 billed similar numbers of hours in FLSA and NYLL default cases. See Baltierra v. Advantage

 Pest Control Co., No. 14 CV 5917, 2015 WL 5474093, at *13 (S.D.N.Y. Sept. 18, 2015)

 (approving fees of $22,075 for 108.2 hours billed in an FLSA and NYLL default case with

 multiple plaintiffs).

            In reviewing a fee application, the court “should exclude excessive, redundant or

 otherwise unnecessary hours.” Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999)

 (citing Hensley v. Eckerhart, 461 U.S. at 433-35, 440); see also Rotella v. Board of Educ., No.

 01 CV 434, 2002 WL 59106, at *3-4 (E.D.N.Y. Jan. 17, 2002) (applying percentage reduction to

 fees of several attorneys for excessive and redundant billing); Quinn v. Nassau City Police

 Dep’t., 75 F. Supp. 2d 74, 78 (E.D.N.Y. 1999) (reducing one attorney’s fees by 20% and

 another’s by 30% for unnecessary and redundant time); Perdue v. City Univ. of N.Y., 13 F.

 Supp. 2d 326, 346 (E.D.N.Y. 1998) (imposing a 20% reduction for redundancy); American Lung

 Ass’n v. Reilly, 144 F.R.D. 622, 627 (E.D.N.Y. 1992) (finding that “use of so many lawyers for



                                                    32
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 33 of 35 PageID #: 334




 relatively straightforward legal tasks was excessive and led to duplication of work” and

 deducting 40% of plaintiffs’ lawyer’s hours).

        Similarly, courts routinely apply across-the-board reductions for vague entries, see, e.g.,

 In re Olson, 884 F.2d 1415, 1428-29 (D.C. Cir. 1989) (reducing fees based on lack of specificity

 in description of work performed); DeVito v. Hempstead China Shop, Inc., 831 F. Supp. 1037,

 1045 (E.D.N.Y. 1993) (reducing fee request by 40% for, inter alia, insufficient descriptions of

 work performed), rev’d & remanded on other grounds, 38 F.3d 651 (2d Cir. 1994); Cabrera v.

 Fischler, 814 F. Supp. 269, 290 (E.D.N.Y. 1993) (reducing fees by 30% for vague entries with

 insufficient descriptions of work performed), rev’d in part & remanded on other grounds, 24

 F.3d 372 (2d Cir.), cert. denied, 513 U.S. 876 (1994); Nu-Life Constr. Corp. v. Board of Educ.,

 795 F. Supp. 602, 607-08 (E.D.N.Y. 1992) (reducing fees by 30% due in part to lack of

 specificity in descriptions of work performed); Meriwether v. Coughlin, 727 F. Supp. 823, 827

 (S.D.N.Y. 1989) (finding an overall reduction of 15% warranted based on vague descriptions of

 work performed).

        Having reviewed the billing records submitted by counsel and being familiar with the

 proceedings to date, the Court finds that the number of hours charged in this matter is reasonable,

 given the amount of work performed. Accordingly, based on the hourly rates set forth above,

 and the hours billed on this matter, the Court respectfully recommends that plaintiffs be awarded

 $18,682 in attorneys’ fees.



        C. Reasonable Costs
            
        Plaintiffs also request $1,012.32 in costs for filing fees ($400) and service of process

 fees: (Duffy Decl., Ex. M). According to the provided billing statement, these costs were



                                                 33
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 34 of 35 PageID #: 335




 incurred for Westlaw usage charges, service of process on the defendants, copying expenses, and

 filing fees. (Id.)

           Based on a review of the record, the Court finds these costs to be reasonable, and

 respectfully recommends that plaintiffs be awarded $1,012.32 in costs. See Finkel v. Triple A

 Grp., Inc., 708 F. Supp. 2d 277, 290-91 (E.D.N.Y. 2010) (awarding $818.53 in costs for filing

 fees, service of process, legal research, and postage); see also Tlacoapa v. Carregal, 386 F. Supp.

 2d 362, 374 (S.D.N.Y. 2005) (citing Kuzma v. Internal Revenue Serv., 821 F.2d 930, 933-34 (2d

 Cir. 1987) (explaining that “[i]dentifiable out-of-pocket disbursements for items such as

 photocopying, travel, and telephone costs are generally taxable . . . and are often distinguished

 from nonrecoverable routine office overhead, which must be absorbed within the attorney’s

 hourly rate”). In sum, the Court recommends that plaintiffs be awarded $18,682.00 in attorneys’

 fees, plus an additional $1,012.32 in costs, totaling $19,694.32.



                                           CONCLUSION

          The Court respectfully recommends that plaintiffs’ motion for entry of a default

 judgment be granted, and that plaintiffs be awarded $207,648.06 in damages as follows:

          (1) $56,848.30 to plaintiff Diaz and $13,200.20 to plaintiff Sandoval for unpaid overtime

 wages;

          (2) $10,000 to plaintiff Diaz and $10,000 to plaintiff Sandoval in penalties for wage

 notice and wage statement violations;

          (3) $56,848.30 to plaintiff Diaz and $13,200.20 to plaintiff Sandoval in liquidated

 damages;




                                                  34
Case 1:19-cv-04321-DLI-CLP Document 28 Filed 03/01/21 Page 35 of 35 PageID #: 336




        (4) $14,409.87 to plaintiff Diaz and $3,446.87 to plaintiff Sandoval in prejudgment

 interest, plus interest accrued between the filing of the motion and final entry of judgment;

        (5) $10,000 in damages owed to plaintiff Diaz for defendants’ actions in retaliation for

 his complaints about his wages; and

        (6) $ 19,694.32 in attorneys’ fees and costs.

 Additionally, the Court respectfully recommends that plaintiffs are entitled to post-judgment

 interest on the award. The Court further recommends that defendants be held jointly and

 severally liable for the plaintiffs’ damages.

        Any objections to this Report and Recommendation must be filed with the Clerk of the

 Court within fourteen (14) days. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); see also

 Fed. R. Civ. P. 6(a), (e) (providing the method for computing time). Failure to file objections

 within the specified time waives the right to appeal the District Court’s order. See, e.g., Caidor

 v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (explaining that “failure to object timely to a

 . . . report [and recommendation] operates as a waiver of any further judicial review of the

 magistrate [judge’s] decision”).

        Plaintiff shall serve a copy of this Report and Recommendation on the defendants and file

 proof of such service on the record within two weeks of the date of this Report.



        SO ORDERED.

 Dated: Brooklyn, New York
        March 1, 2021
                                                       /s/ Cheryl L. Pollak
                                                  Cheryl
                                                  Cheryl L.L. Pol
                                                               Pollak
                                                              Pollak
                                                                ollak
                                                                ol
                                                  &KLHIUnited
                                                  Chief United
                                                        Unit       States Magistrate
                                                            itte States
                                                            ited          MagistrateJudge
                                                                                     Judge
                                                  Eastern  District   of New York
                                                  Eastern District of New York




                                                 35
